DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 8 were previously objected to. Applicant has successfully addressed these issues in the amendments filed on 07/13/2022. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7464570 to Chen in view of US 9951546 to Maniaci.
Regarding claim 1, Chen discloses:
A lock system (fig 1) comprising: a container (fig 1) having a door (fig 2) with an inner wall (inner wall seen in fig 1) and an outer wall (outer wall seen in fig 2) defining a wall volume (thickness of wall) therebetween; a locking bolt (22) including a tip (23); a housing (21) mounted to the inner wall, the housing for receiving the locking bolt (fig 3A), the locking bolt movable between a blocking position (fig 3A) and a non-blocking position (fig 3B); a post (36) mounted on the inner wall (fig 3A) and including a collar projecting from an end of the post (top portion of the post 36 that extends past 35, see fig 3B); a bolt works (3 and the housing portion of 35,36) having an elongate slot there on (35), the elongate slot slidingly received by the post (fig 3A)  and configured to allow the bolt works to move between a locked position (fig 3A) and an unlocked position (fig 3D), wherein in the blocking position, the tip of the locking bolt contacts the bolt works (via 33) and blocks the bolt works from moving to the unlocked position (fig 3A) and in the non-blocking position the locking bolt retracts into the housing and allows the bolt works to move from the locked position to the unlocked position (fig 3B). 

Chen doesn’t explicitly disclose: wherein an outer diameter of the post is larger than an outer diameter of the collar. However, Maniaci teaches that it is well known in the art for an outer diameter of a post (74) to be larger than an outer diameter of the collar (76, see figs 3 and 4; note that the outer diameter of the head of 74 is larger than the outer diameter of 76). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the post and collar structure as taught by Maniaci into the assembly of Chen at least because allows for the collar to fit into smaller spaces and being more compact and because doing so requires the simple substitution of one known feature for another and could be accomplished without undue experimentation and would yield the same result, providing a post and collar. See MPEP 2143, subsection I.B. (3).
Regarding claim 2, Chen (in view of Maniaci) discloses:
The lock system of claim 1 wherein the locking bolt is a rotary locking bolt (the locking bolt 22 allows for the rotating of 41, making it a rotary locking bolt. Please note that the instant invention has a locking bolt the only moves horizontally but is also called a rotary locking bolt due to it allowing for rotation of other members).
Regarding claim 6, Chen (in view of Maniaci) discloses:
The lock system of claim 1 wherein the bolt works is L-shaped in cross section (fig 3F, 3 is L-shaped) and includes a bolt works body (3 and housing portion of 35,36) and a downwardly extending flange (edge portion on the interior of the wall that has 33,35,36).
Regarding claim 7, Chen (in view of Maniaci) discloses:
The lock system of claim 6 wherein the bolt works body includes the elongate slot thereon (fig 3A).
Regarding claim 8, Chen  (in view of Maniaci) discloses: 
The lock system of claim 6 wherein the downwardly extending flange slidingly contacts the inner wall of the container (fig 3A, 33 slides).

Claims 3-5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7464570 to Chen in view of US 9951546 to Maniaci and in further view of US 20120192602 to Bacon.
Regarding claim 3, Chen (in view of Maniaci) doesn’t specifically disclose: The lock system of claim 1 further comprising a dial having an electronic keypad thereon. However, Bacon teaches that it is well known in the art for a lock system (fig 1) to have a dial (36) having an electronic key pad thereon (38). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bacon into Chen (in view of Maniaci) at least because doing so provides added security of a security pin. 
Regarding claim 4, Chen (in view of Maniaci and Bacon) discloses:
The lock system of claim 3 wherein upon entry of an authorized code a signal is transmitted to the locking bolt causing it to move to the non-blocking position (see paragraph 0071, Bacon).
Regarding claim 5, Chen (in view of Maniaci and Bacon) discloses:
The lock system of claim 1 further comprising a keyed cylinder (6, Bacon) for inserting a key (128, Bacon) and configured to cause the locking bolt to move to the non- blocking position (fig 2, see abstract, Bacon). It would have been obvious for a person of ordinary skill in the art to combine the teachings of Bacon into Chen at least because doing so provides an emergency lock in case of electronic failure.
Regarding claim 10, Chen (in view of Maniaci and Bacon) discloses:
The lock system of claim 1 including a redundant entry system (6 and 36, Bacon).
Regarding claim 11, Chen (in view of Maniaci and Bacon) discloses:
The lock system of claim 10 wherein the redundant entry system includes manual means (6, Bacon) and electronic means (36, Bacon).
Regarding claim 12, Chen (in view of Maniaci and Bacon) discloses:
The lock system of claim 11 wherein the manual means is a keyed lock (fig 4A, Bacon).
Regarding claim 13, Chen (in view of Maniaci and Bacon) discloses:
 The lock system of claim 11 wherein the electronic means is a dial (36, Bacon) having an electronic keypad (38, Bacon) configured to transmit an electronic signal to the locking bolt to move it from a blocking position to a non-blocking position (see paragraph 0071, Bacon).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675